Citation Nr: 0925447	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  06-10 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for cirrhosis of the 
liver.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to January 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming that denied entitlement to service connection for 
Hepatitis C and cirrhosis of the liver.  The Veteran filed a 
timely notice of disagreement in May 2005.  The RO issued a 
statement of the case in April 2006 and the Veteran filed a 
timely substantive appeal to the Board that same month.  


FINDINGS OF FACT

1.  The preponderance of the medical evidence does not link 
the Veteran's current Hepatitis C with his period of service.

2.  The preponderance of the medical evidence does not link 
the Veteran's current cirrhosis of the liver with his period 
of service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
Hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  

2.  The criteria for entitlement to service connection for 
cirrhosis of the liver have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he contracted Hepatitis C during 
his service with the United States Navy from April 1966 to 
January 1970.  Specifically, he contends that his hepatitis 
infection was either the result of a tattoo he allegedly got 
in service, injections, he received in service, or from an 
operation he had in service.  The Veteran also notes that he 
received a blood transfusion in 1974, several years after 
separation from service.  He contends that his cirrhosis of 
the liver developed as a result of his Hepatitis C infection.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service- 
connected.  38 C.F.R. § 3.310.  Generally, service connection 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).    



Analysis

While there are current diagnoses of chronic Hepatitis C and 
cirrhosis there is no nexus between these disorders and the 
Veteran's military service.  

The Veteran's service treatment records are negative for any 
symptoms of or treatment for Hepatitis C or cirrhosis of the 
liver and his separation examination in December 1969 does 
not document any chronic illnesses or any problems with the 
Veteran's liver, providing evidence against this claim.  
While the Veteran's service treatment records show that he 
had various cysts removed in service, there is no evidence 
that he ever received a blood transfusion and his service 
treatment records show a normal recovery without any 
indication that he was infected with hepatitis during any 
procedure.  Additionally, there is no evidence that the 
Veteran ever became ill following any inoculations received 
in service.  Furthermore, while the Veteran alleges that he 
got a tattoo at some time during service, a tattoo is not 
noted on his separation physical under the section listing 
identifying marks.  In his December 2004 claim, the Veteran 
reported that his Hepatitis C began in 1981.  

In connection with this claim the Veteran submitted a 
December 2004 from his treating physician, Dr. T.B., which 
stated that "[b]ased on the history and circumstances that 
would put [the Veteran] at risk for chronic hepatitis C 
infection, it seems probable to me that his infection 
occurred during the time he served in the U.S. military."  

The Board referred this matter to a VA specialist in 
infectious diseases, for an opinion as to the time and method 
of exposure to the viral infecting agents which have resulted 
in the Veteran's currently diagnosed chronic type C 
hepatitis.  In a May 2009 statement the VA examiner first 
noted that general estimates on the time it takes from 
initial infection with Hepatitis C to the development of 
cirrhosis range from 10-20 years.  The May 2009 VA examiner 
noted that, although it is not clear when the Veteran 
actually first developed cirrhosis of the liver, it appears 
that cirrhosis was not diagnosed until approximately 35 years 
after service, suggesting infection occurred after separation 
from service, although the VA examiner admitted it was still 
possible that the Veteran acquired Hepatitis C while serving 
on active duty.

The May 2009 VA examiner also noted that it was unlikely that 
any surgical procedures while on active duty led to the 
Veteran acquiring Hepatitis C.  The VA examiner explained 
that this type of infection has not been reported before and, 
furthermore, the instruments used would have to have been 
infected with contaminated blood, which he considered 
"highly unlikely."

The May 2009 VA examiner noted that the Veteran reported 
receiving a tattoo in service, although this was not 
documented on any physical examination at the time.  He 
stated that receiving a tattoo has been associated with 
acquiring Hepatitis C and that assuming the Veteran actually 
received a tattoo in service, especially in a foreign 
country, he could not rule this out as a mode of acquisition.  
However, infection would only occur if the equipment used was 
not sterilized between clients or reused when not 
appropriate.

The May 2009 VA concluded that the Veteran's most likely 
source of infection was the post-service blood transfusion 
the Veteran reportedly received in 1974 due to the larger 
volume of blood that would be delivered intravenously during 
the transfusion.  He opined that it was more likely that the 
Veteran acquired Hepatitis C from the post-service 1974 blood 
transfusion than from an alleged tattoo needle in service.  

Given the evidence of record, the Board finds that service 
connection for Hepatitis C and cirrhosis of the liver is not 
warranted.  First, there is no evidence of Hepatitis C during 
service.  While Dr. T.B. opined that that the Veteran's 
Hepatitis C was contracted during his military service, it 
appears that the opinion was based on the veteran's reported 
history, rather than based on a review of the medical 
records, particularly the claims file.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (medical opinion premised on 
unsubstantiated account is of no probative value and does not 
serve to verify the occurrences described); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (Board is not bound to accept 
doctor's opinion based exclusively on claimant' s 
recitations).  

As above, the December 2004 statement for Dr. T.B., stated 
that "[b]ased on the history and circumstances that would 
put [the Veteran] at risk for chronic hepatitis C infection, 
it seems probable to me that his infection occurred during 
the time he served in the U.S. military."  However, Dr. T.B. 
failed to clarify the "history and circumstances" he relied 
on in reaching his conclusion.  It is not clear to the Board 
whether he had access to the Veteran's service treatment 
records or private medical records from after separation from 
service or whether he was simply relying on the Veteran's 
self-reported medical history.  He does not discuss any of 
the Veteran's risk factors for Hepatitis C infection or 
explain why he finds the in service risks factors more likely 
to have caused the Veteran's Hepatitis C than a post-service 
risk factor.  Indeed, the Board has no way of knowing whether 
Dr. T.B. was even aware of the Veteran's 1974 post-service 
blood transfusion.  For the above reasons, the Board must 
conclude that Dr. T.B.'s opinion has little probative value.

The Board finds the May 2009 VA medical opinion to have the 
most evidentiary weight.  First, the Board finds that a VA 
examiner is competent to render a medical opinion as to the 
etiology of the Veteran's current Hepatitis C and cirrhosis 
of the liver.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  Second, the May 2009 VA examiner reviewed the 
Veteran's service treatment records as well as current 
private medical records and discussed all relevant evidence 
regarding the Veteran's Hepatitis C and cirrhosis of the 
liver.  The May 2009 VA examiner carefully analyzed multiple 
service and post-service risk factors that could have caused 
the Veteran's Hepatitis C infection and has provided well 
reasoned explanations for the conclusions he reached based on 
his review of the evidence.  In assessing such evidence, 
whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  Additionally, the May 2009 VA examiner is 
a specialist in infectious diseases, making him particularly 
qualified to render an opinion as to the most likely cause of 
the Veteran's Hepatitis C infection.  

The Board must also note the 11 years between the Veteran's 
separation from service in 1970 and the first report of 
Hepatitis C in 1981.  Such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

Based on the May 2009 VA examiner's opinion that the 
Veteran's Hepatitis C was most likely acquired from a blood 
transfusion after separation from service, the absence of any 
symptoms of Hepatitis C or cirrhosis in service, and the 
absence of any documentation in the Veteran's service 
treatment records that he received a tattoo in service, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim and entitlement to service connection for 
Hepatitis C and cirrhosis is not warranted.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Complete notice was sent in February 2005 and March 2006 and 
the claim was readjudicated in an April 2006 statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
Specifically, the February 2005 letter addressed the 
requirements for obtaining service connection and the March 
2006 letter addressed the rating criteria and effective date 
provisions that are pertinent to the appellant's claim 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, obtained medical opinions as 
to the etiology and severity of disabilities, and afforded 
the Veteran the opportunity to give testimony before the 
Board although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for Hepatitis C is denied.

Service connection cirrhosis of the liver is denied.




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


